IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11343
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RALPH KENT MATTESON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:01-CR-34-ALL
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (“FPD”) representing Ralph Kent

Matteson has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Matteson was provided with a copy of the FPD's Anders motion and

brief and has not filed a response.   Our independent review of

the record and the FPD's brief shows that there are no

nonfrivolous issues for appeal.

     The Federal Public Defender's motion for leave to withdraw

is GRANTED, the FPD is excused from further responsibilities

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-11343
                               -2-

herein, and this appeal is DISMISSED.    See 5TH CIR. R. 42.2.; FED.

R. APP. P. 34(a)(2)(A).